Title: Wetmore’s Minutes of the Review: Essex Superior Court, Salem, November 1772
From: Wetmore, William
To: 


       Porter and Steel. Case for money received and promise to pay it. Plea no promise. Proof. Produced a Receipt and the signing was denied. The Clerk of Inferior Court produced the original receipt.
       Sargeant for Steel. The Qu. is (as this is a review) whether the former Judgment be wrong.
       Adams. The principal query is whether the Receipt was sign’d.
       Oliver J. Steele owns his subscribing the paper but says a part has been added at the top. This must be proved by him else of no consequence save to his own disadvantage.
      